DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 was considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings received on 8/12/2021 have been accepted by the examiner.
Claim Rejections - 35 USC § 112
Claims 5, 8, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “reverse proxy” in the claims is unclear and has not been properly described thus rendering the claims indefinite.  It is not clear what applicant intends to claim by “reverse proxy”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yonekura [US 2022/0066682].
Claim 1, Yonekura discloses a server [Fig. 1] comprising: at least one processor [processor unit 1204, par. 0117]; and a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor to cause the at least one processor to [par. 0110]: obtain files to be stored from a user [par. 0002; 0030]; perform distributed processing on the files to be stored [distributed storage system, par. 0027, 0112]; determine a storage requirement of the files to be stored, wherein the storage requirement comprises file storage and object storage [par. 0039, 0042]; store the distributed files into a plurality of storage areas through a distributed storage interface in response that the storage requirement is determined to be the file storage [par. 0036]; and store the distributed files in the plurality of storage areas through a distributed storage interface and an object storage interface in response that the storage requirement is determined to be the object storage [par. 0030-0031].
Claim 2, Yonekura discloses the server according to claim 1, wherein the at least one processor is further caused to: cache data of the files to be stored [par. 0121]; pre-read directory entries of the files to be stored [files stored in hierarchy of directories, par. 0002; wherein the data is read from the files]; create a plurality of distributed volumes, stripe volumes, or replication volumes; and distribute the cached files to the plurality of distributed volumes, stripe volumes, or replication volumes [storage stacks, par. 0025].
Claim 3, Yonekura discloses the server according to claim 2, wherein the at least one processor is further caused to: store the plurality of distributed volumes, stripe volumes, or replication volumes into each of the storage areas through the distributed storage interface [storage and input of data via interfaces, par. 0119 and 0124].
Claim 4, Yonekura discloses the server according to claim 2, wherein the at least one processor is further caused to: create metadata and object ID corresponding to file data in the plurality of distributed volumes, stripe volumes, or replication volumes through the object storage interface; and store the metadata, the object ID, and the plurality of distributed volumes, stripe volumes, or replication volumes into the plurality of storage areas through the distributed storage interface [creation and storage of metadata and unique identifier for object storage system, par. 0003].
Claims 9-12 are rejected using the same rationale as Claims 1-4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekura [US 2022/0066682] in view of Suzuki [US 2011/0119616]
Claim 6, Yonekura discloses the server according to claim 1. Yonekura does not teach but Suzuki discloses the at least one processor is further caused to: recognize an identity of the user in response to the user logging into a distributed storage application through a client device; and determine the storage requirement of the files to be stored according to the recognized user identity [determining storage mode based on user ID, par. 0137]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Yonekura to include the mode selection based on user ID as disclosed by Suzuki since it allows the system to customize operations based on user preference.
Claim 14 is rejected using the same rationale as Claim 6.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekura [US 2022/0066682] in view of Saika [US 7,899,985].
Claim 7, Yonekura discloses the server according to claim 1.  Yonekura does not teach but Saika discloses the at least one processor is further caused to: determine whether a size of the obtained files to be stored is greater than a preset value; determine that the storage requirement of the files to be stored is the object storage, in response that the size of the obtained files to be stored is determined to be greater than the preset value; and determine that the storage requirement of the files to be stored is the file storage, in response that the size of the obtained files to be stored is determined to be equal to or less than the preset value [determine storage mode based on file size/threshold, Claim 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Yonekura to include the mode selection based on file size as disclosed by Saika since it allows the system to customize operations based on the amount of data that is being processed, thus resulting in improved efficiency.
Claim 15 is rejected using the same rationale as Claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BenHanokh et al. [US 2022/0129170]; Pooling Distributed Storage Nodes that have Specialized Hardware.  Discloses distributed storage systems that can implement block storage, file storage, or object storage techniques [par. 0002].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133